UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53892 Xtreme Oil & Gas, Inc. (Name of small business issuer in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 5700 W. Plano Parkway, Suite 3600 (Address of principal executive offices) (Zip Code) (214) 432-8002 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity as of May 17, 2013: 162,506,011. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2013(the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on May 20, 2013, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Consolidated Balance Sheets as of March 31, 2013 and audited Consolidated Balance Sheets as of December 31, 2012, (ii) the unaudited Consolidated Statements of Operations for the threemonths ended March 31, 2013 and 2012, (iii)the unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012, and (iv) the unaudited Notes to Consolidated Financial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after theMay 20, 2013 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6. EXHIBITS Exhibit No.
